Citation Nr: 9933531	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974, and from August 1975 to January 1981.  The 
veteran's DD 214 also indicates 5 years, 11 months, and 18 
days of prior active duty.
This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

An RO decision during this appeal, entered in  March 1999, 
denied the veteran's claims for service connection for 
hearing loss of the left ear and tinnitus.  There is no 
subsequently dated correspondence of record that can be 
construed as a notice of disagreement to that decision.  
38 C.F.R. § 20.201 (1999).  Accordingly, the only issue in 
appellate status is entitlement to a compensable rating for 
hearing loss in the right ear.   38 C.F.R. § 20.200 (1999). 


FINDINGS OF FACT

1.  Service connection is not in effect for a left ear 
hearing loss.

2.  The veteran is currently shown to manifest level I 
hearing in his right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.83, 4.1, 4.3, 4.14, 4.85, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, subsequent to the December 
1998 statement of the case (SOC), the veteran was afforded a 
March 1999 VA audiological examination, in connection with 
his claim for service connection for a left ear hearing loss 
and tinnitus.  That report also contains findings for the 
service-connected right ear.  There is no supplemental 
statement of the case (SSOC) of record indicating 
consideration of the right ear evidence by the RO.  See 
38 C.F.R. § 19.31 (1999).  When the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. Brown, 7 
Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384, 
393-395 (1993).  As the results of the March 1999 examination 
report, as to the right ear, however, are identical to those 
of the October 1998 VA audiological examination report, which 
report was considered by the RO in the October 1998 rating 
decision on appeal, the Board finds the veteran is not 
prejudiced by the Board's consideration of those findings, 
which have not been previously considered by the RO.  Thus, 
the Board finds a remand for RO consideration and issuance of 
an SSOC is not necessary.  Id.

The Board also notes the veteran submitted a report of a July 
1999 VA audiological examination, also subsequent to the 
December 1998 SOC.  The veteran however, has submitted a 
waiver of RO consideration of this evidence.  Thus, the Board 
may consider that evidence without a remand for RO 
consideration and issuance of an SSOC.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c); Barnett, supra; Curry, supra; 
Bernard, supra.

The Board finds the veteran's increased rating claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

An October 1998 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
65
80

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 45 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear.  The diagnosis was hearing within normal 
limits with a moderate to profound sensori-neural hearing 
loss for frequencies greater than 2000 Hertz in the right 
ear.  The examiner indicated the results were adequate for 
rating.

A March 1999 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
65
80

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 45 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear.

The July 1999 VA audiological examination report submitted by 
the veteran does not contain right ear findings at 3000 Hertz 
or speech recognition ability findings.  Thus, it is 
inadequate to properly rate the veteran's right ear hearing 
loss.  The veteran's representative, in a November 1999 
Informal Hearing Presentation, requested the veteran's claim 
be remanded to the RO to afford him another examination, due 
to that omission.  38 C.F.R. § 3.327(a) provides that 
reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43, 186 
(1995).  In the present case, as noted above, the findings of 
the October 1998 and March 1999 VA examinations are 
essentially identical.  While the available pure tone 
threshold findings of the July 1999 report are more severe 
than those of the October 1998 and March 1999 reports, the 
Board notes that for a compensable (10 percent) rating for 
hearing loss in one ear, the speech recognition ability must 
be less than 51, even if the average of the 1000, 2000, 3000, 
and 4000 Hertz pure tone thresholds was 98 or more.  See 
38 C.F.R. § 4.85, Table VI, VII.  Even if the missing 3000 
Hertz pure tone threshold in the July 1999 examination report 
was 90, for example, resulting in the average of the 1000, 
2000, 3000, and 4000 Hertz pure tone thresholds being 83, the 
speech recognition ability must be between 36-42 for a 
compensable rating.  There is no evidence in the record, 
however, which indicates the veteran's speech recognition 
ability in the right ear dropped from the 92 percent 
indicated in the October 1998 and March 1999 VA examinations 
to 36-42 percent by July 1999.  Thus, the Board finds a 
remand for another VA audiological examination is not 
warranted.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 
61 Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Notes to this amendment, 
however, indicate that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations.  As will be noted below, these revisions, 
even when applied, do not affect the evaluation of this 
veteran's bilateral hearing loss, as the amendment notes they 
are an attempt to assure more equitable evaluations in a 
small number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg., supra.

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.  To rate the degree of disability from 
hearing loss, the revised rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, Diagnostic Codes 6100 to 6110 
(1999).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the non-service connected ear is considered 
to be normal.  See 38 C.F.R. §§ 3.383, 4.1.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at a level of X 
or XI.  See 38 C.F.R. §§ 4.85, Table VII, Diagnostic Code 
6100, 6101.

38 C.F.R. § 4.85(f) provides that, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non- service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.

In the case at hand, the audiometry findings of the March 
1999 VA audiological examination, see Francisco, supra, 
applied to Table VI of 38 C.F.R. § 4.85, result in a numeric 
designation of level I for the right ear.  Applying that 
numeric designation to Table VII, with a level I designation 
for the non-service connected left ear, as noted above, 
results in a noncompensable (0 percent) rating, under 
Diagnostic Code 6100, for the veteran's right ear hearing 
loss.  38 C.F.R. §4.85, Table VI, VII, Diagnostic Code 6100.  
Thus, the Board concludes that a compensable rating for the 
veteran's bilateral hearing loss is not warranted.

Accordingly, the preponderance of the evidence is against an 
increased (compensable) rating for a right ear hearing loss.
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased (compensable) rating for a right ear hearing 
loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

